UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1267



THOMAS H. RICHARDS,

                                                Plaintiff - Appellant,

          versus


SOCIAL SECURITY COMMISSION,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Keeley, Chief
District Judge. (3:05-cv-00084-IMK)


Submitted:   September 24, 2007             Decided:   October 10, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Regina L. Carpenter, MCLAUGHLIN & CARPENTER, Fairmont, West
Virginia, for Appellant.     Michael McGaughran, Regional Chief
Counsel, Dina White Griffin, Special Assistant United States
Attorney, William B. Reeser, Supervisory Attorney, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Thomas E. Johnston,
United States Attorney, Helen Campbell Altmeyer, Assistant United
Sates Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas H. Richards appeals the district court’s order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s denial of disability insurance benefits.              We must

uphold the decision to deny benefits if the decision is supported

by substantial evidence and the correct law was applied.              See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).    We have thoroughly reviewed the administrative record and

the parties’ briefs and find no reversible error.          Accordingly, we

affirm.     See Richards v. Soc. Sec. Comm’n, No. 3:05-cv-00084-IMK

(N.D.W. Va. Jan. 19, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -